FULL TEXT.
PER CURIAM.
We are of the opinion that the judgment in this case should be reversed for thg reason that the verdict and judgment are manifestly against the weight of the evidence.
We are of the opinion that the charge is not free from ambiguity and that the principles of law as applied to the issues of the ease could have been stated with more clearness. There is no reason why an action of this character might not be submitted to the -jury in the alternative with instructions that, if the jury failed to find from the evidence that the plaintiff was entitled to recover upon his contract for legal' services, then it should determine vsrtfether or not he was. entitled to recover upon the quantum meruit.
;As the case is being sent back for further proceedings, the plaintiff may desire to amend hiS petition so that the cause may he so submitted, and evidence offered as to the fair and reasonable value of the services performed.
The record discloses that further instructions were given to the jury in the absence of counsel and the court stenographer, and it does not disclose that reasonable effort was made,either to procure the attendance of the-court stenographer or counsel for plaintiff. This is a practice that can not be approved and must in all cases be a ground of reversal where preju-v dice results to the party aggrieved.
Seagrave v. Hall, 10 C. C., 395.
For the reasons given the judgment will be reversed and the cause remanded for further proceedings warranted hy law.
(Richards, Williams and Lloyd, JJ., concur.)